Citation Nr: 0425775	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nasal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
February 1970.  

This matter arises from a July 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for post-operative residuals of 
septo-rhinoplasty for a deviated septum, to include loss of 
sense of smell and taste.

The veteran was afforded a personal hearing at the local RO 
before the undersigned veterans law judge in May 2004.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  In a decision dated in November 1990, the Board 
determined that service connection for loss of sense of smell 
and taste was not warranted because the evidence of record 
showed that the veteran underwent nasal surgery in service 
for a preexisting condition, and that the veteran's loss of 
smell and taste was not objectively shown to be related to 
his active service.

2.  The evidence received since the November 1990 Board 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for nasal 
disability.

3.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the residuals of nasal trauma 
(loss of sense of smell) are causally related to service.



CONCLUSIONS OF LAW

1.  The November 1990 Board decision denying service 
connection for nasal disability, to include loss of sense of 
smell and taste, is final.  38 U.S.C. 4004(b) (1988); 
38 C.F.R. § 19.104 (1990); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for nasal 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Entitlement to service connection for the residuals of 
nasal trauma is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, 370 F. 3d 1089, 1093 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).



New and material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for nasal 
disability will be reopened.

The Board denied service connection for loss of sense of 
smell and taste in a November 1990 decision, which is final.  
38 U.S.C. 4004(b) (1988); 38 C.F.R. § 19.104 (1990); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2003).  In that decision, the Board determined that 
the veteran underwent nasal surgery in service for a 
preexisting condition with no complications, that the RO had 
previously denied service connection for the residuals of 
nasal surgery in a June 1970 decision, and that the veteran 
had not appealed that decision.  The Board also found that 
the veteran's loss of smell and taste was not demonstrated 
until many years after service, and that it was not 
objectively shown to be related to his military service.

The evidence considered at the time of the November 1990 
Board decision consisted of service medical records, a 
statement from P.M. Konowitz, M.D., and a lay (buddy) 
statement.  Service medical records documented treatment for 
nasal problems.  The veteran's enlistment examination 
indicated that his nose was normal.  In December 1966, he was 
noted to have external configuration and internal septum 
pushed to right side from an old trauma.  Treatment notes 
dated in February, April, and May 1967 indicated that the 
veteran's complaints of a stuffy nose (nasal obstruction) was 
secondary to his septal deviation.  In July 1967, the veteran 
was admitted for a septo-rhinoplasty.  He recalled no 
specific nasal trauma.  However, he stated that he had had 
nasal deformity all of his life with his nose to the right 
and nasal obstruction.  The septo-rhinoplasty as performed 
without incident or complications.  The veteran was admitted 
in March 1968 for a second nasal surgery - a tip-rhinoplasty.  
The surgery was performed under local anesthesia and was 
without complications.  The veteran's history of undergoing 
septo-rhinoplasty was noted on his service discharge 
examination.  A physical examination indicated that his nose 
was normal.  No findings were made with regard to loss of 
smell or taste.

The Board also considered the August 1989 statement from Dr. 
Konowitz.  
Dr. Konowitz indicated that he had evaluated the veteran for 
difficulty with his sense of smell and taste.  He noted that 
the veteran gave a history of having two altercations 
followed by nasal surgery during his active service.  Since 
that time, the veteran reported that he had a loss of sense 
of smell and an impairment of taste.  He denied any post-
service history of nasal trauma or surgery.  Dr. Konowitz 
indicated that several odors were presented to the veteran on 
a Sensonics test, and that he was unable to identify the 
odors.  He did, however, react when ammonia was presented.  
In view of these findings and the veteran's reported history, 
Dr. Konowitz opined that the veteran's subjective loss of 
sense of smell "may be related to the previous nasal trauma 
and/or nasal surgery," but that "there was no direct way to 
prove this definitively."

Also of record was a statement from M.M. a former service 
member.  Dated in January 1990, M.M. reported that he had 
witnessed a fight between the veteran and another service 
member.  He said the veteran suffered an injury to his nose 
during the fight.  He recalled that the veteran reported to 
the hospital the next day.

The evidence received by VA after the November 1990 Board 
decision includes the report of a VA examination conducted in 
August 2002.  The examiner noted that the veteran had a 
history of nasal septal deformity and subsequent nasal trauma 
during his active service.  Testing showed that the veteran 
had "no sense of smell."  He was unable to recognize 
alcohol or phenol.  Similar results were noted to have been 
recorded during tests conducted in February 2002.  The 
examiner's impression was that the veteran had a total loss 
of smell secondary to nasal septal trauma.  Taste testing was 
inconclusive.  The veteran did respond to sour.  However, his 
response to sweet, bitter, and salty were inconsistent.  The 
examiner noted that, while stimulating with intense sweetness 
or bitterness, the veteran had hypersalivation while at the 
same time reporting no sense of taste.  Additional testing 
was suggested.

The veteran also submitted a statement from his wife.  Dated 
in September 2003, his wife recalled that the veteran 
suffered an injury to his nose in either December 1968 or 
January 1969 as the result of being in a fight.  She said 
that she and her mother (a former nurse) administered aid by 
placing ice packs over his injuries.  She indicated that the 
veteran returned to work the next day without going to the 
hospital.  

The evidence referenced above shows that the veteran 
currently suffers from a loss of sense of smell, and that the 
problem may have been incurred or aggravated in service.  
This evidence is not cumulative or redundant of the evidence 
previously of record, since it clearly (a definitive medical 
opinion than the previous speculative medical statement) that 
the veteran's current loss of sense of smell is related to an 
alleged trauma that occurred during his active service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The report 
of August 2002 VA examination and statement from the 
veteran's wife are therefore new and material; consequently, 
the claim for service connection for nasal disability is 
reopened.

Service Connection for Nasal Disability

As noted above, the law provides that, under 38 C.F.R. 3.304, 
a veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto.

The veteran entered service with no objective evidence of a 
nasal defect.  Complaints of nasal obstruction were first 
noted a few months after his enlistment.  The veteran 
reported, however, that he had no recent history of trauma to 
his nose, and that his nasal defect (his nose to the right 
and nasal obstruction) had been in existence for his entire 
life.  As discussed above, only defects, infirmities, or 
disorders recorded in the enlistment examination report are 
presumed to have existed prior to service.  Otherwise, the 
"presumption of soundness" applies unless clear and 
unmistakable evidence to the contrary has been presented.  
The veteran's statement that he had a nasal defect (deviated 
septum) prior to enlistment does not demonstrate that he had 
nasal disability prior to service.  Clear and unmistakable 
evidence (obvious and manifest) of a preexisting nasal 
disability has not been produced.  Moreover, even if the 
veteran's deviated septum preexisted service, there is no 
clear and unmistakable evidence demonstrating that that the 
disorder was not aggravated by service.  The presumption of 
soundness therefore applies.  

The evidence of record suggests that the veteran had 
complaints of nasal obstruction and a deviated septum in 
service, and that he underwent surgical correction for the 
same.  There is also evidence that the veteran sustained 
trauma to his nose following that surgery.  Further, post-
service medical evidence, notably the August 2002 VA 
examination, has linked the veteran's current nasal 
disability (loss of smell) to the nasal septal trauma that 
occurred during the veteran's active service.  The Board 
finds, resolving any reasonable doubt in favor of the 
veteran, that the record shows that the veteran's nasal 
disability is causally related to service.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for nasal disability is granted.

Entitlement to service connection for the residuals of nasal 
trauma is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



